Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 23, 2016

                                    No. 04-16-00349-CV

                        Lee Nick MCFADIN, III and Sandra C. Saks,
                                     Appellants

                                             v.

Marcus P. ROGERS, in his capacity as Interim Trustee of the Saks Children Family Trust a/k/a
                                        ATFL&L,
                                        Appellees

                     From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2011-PC-3466-A
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
        The clerk’s record has not been filed in this appeal; the appellate record is not yet
complete. See TEX. R. APP. P. 38.6(a). Appellant’s September 14, 2016 motion for extension of
time to file the brief is MOOT. Appellant’s brief will be due thirty days after the appellate
record is complete. See id.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court